UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FREDERICK BANKS,

                                 Plaintiff,
                                                                  19-CV-6591 (CM)
                     -against-
                                                                       ORDER
SCOOTER BRAUN, et al.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, who is incarcerated, filed this action pro se. On July 23, 2019, the Court

dismissed this pro se action because Plaintiff is barred, under 28 U.S.C. § 1915(g), from filing

any civil action in forma pauperis (“IFP”) as a prisoner. The Court dismissed this action without

prejudice, and noted that Plaintiff was not barred from filing a new case by paying the filing fee

or seeking IFP status as a nonprisoner. On August 8, 2019, Plaintiff filed a motion for

reconsideration and a notice of appeal. 1

       The Court liberally construes this submission as a motion under Fed. R. Civ. P. 59(e) to

alter or amend judgment and a motion under Local Civil Rule 6.3 for reconsideration, and, in the

alternative, as a motion under Fed. R. Civ. P. 60(b) for relief from a judgment or order. See

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006); see also Tracy v.

Freshwater, 623 F.3d 90, 101 (2d Cir. 2010) (The solicitude afforded to pro se litigants takes a

variety of forms, including liberal construction of papers, “relaxation of the limitations on the




       1
          The Court received the notice of appeal and the motion for reconsideration several days
apart, but both documents are dated August 8, 2019. Because Plaintiff is incarcerated, his
documents are deemed filed as of August 8, 2019. See Houston v. Lack, 487 U.S. 266, 270
(1988) (holding that under the prison mailbox rule, a prisoner’s document is deemed filed on the
date that it is given to prison officials for mailing.)
amendment of pleadings,” leniency in the enforcement of other procedural rules, and “deliberate,

continuing efforts to ensure that a pro se litigant understands what is required of him”) (citations

omitted). After reviewing the arguments in Plaintiff’s submission, the Court denies the motion.

                                           DISCUSSION

       Because Plaintiff has filed a notice of appeal, the Court must first address whether it has

jurisdiction to rule on Plaintiff’s motion. Normally, “[t]he filing of a notice of appeal is an event

of jurisdictional significance – it confers jurisdiction on the court of appeals and divests the

district court of its control over those aspects of the case involved in the appeal.” Griggs v.

Provident Consumer Discount Co., 459 U.S. 56, 58 (1982). Under the Federal Rules of Appellate

Procedure, however, if a party (1) files a motion under Federal Rule of Civil Procedure 60(b)

within 28 days after judgment is entered, see Fed. R. App. P. 4(a)(4)(A)(vi), and (2) files a notice

of appeal before the district court disposes of that motion, then the notice of appeal does not

become “effective” until after the district court rules on the motion, see Fed. R. App. P.

4(a)(4)(B)(i). That is the case even if the motion is filed the same day as the notice of appeal, see

Sankara v. City of New York, 745 F. App’x 426, 427 (2d Cir. 2018) (holding that Court of

Appeals lacked jurisdiction where party simultaneously filed notice of appeal with letter that

could be construed as a motion for reconsideration under Rule 60(b), Fed. R. Civ. P.), or if it is

filed after the notice of appeal, see advisory committee note to 1993 amendment (“A notice filed

before the filing of one of the specified motions … is, in effect, suspended until the motion is

disposed of, whereupon, the previously filed notice effectively places jurisdiction in the court of

appeals.”).

       Plaintiff filed his motion for reconsideration within 28 days of entry of judgment and

filed his notice of appeal before the Court disposed of that motion. The Court therefore has

jurisdiction to address the motion.
                                                  2
       The standards governing Fed. R. Civ. P. 59(e) and Local Civil Rule 6.3 are the same.

R.F.M.A.S., Inc. v. Mimi So, 640 F. Supp. 2d 506, 509 (S.D.N.Y. 2009). The movant must

demonstrate that the Court overlooked “controlling law or factual matters” that had been

previously put before it. Id. at 509 (discussion in the context of both Local Civil Rule 6.3 and

Fed. R. Civ. P. 59(e)); see Padilla v. Maersk Line, Ltd., 636 F. Supp. 2d 256, 258-59 (S.D.N.Y.

2009). “Such motions must be narrowly construed and strictly applied in order to discourage

litigants from making repetitive arguments on issues that have been thoroughly considered by the

court.” Range Road Music, Inc. v. Music Sales Corp., 90 F. Supp. 2d 390, 391-92 (S.D.N.Y.

2000); see also SimplexGrinnell LP v. Integrated Sys. & Power, Inc., 642 F. Supp. 2d 206

(S.D.N.Y. 2009) (“A motion for reconsideration is not an invitation to parties to ‘treat the court’s

initial decision as the opening of a dialogue in which that party may then use such a motion to

advance new theories or adduce new evidence in response to the court’s ruling.’”) (internal

quotation and citations omitted).

       Plaintiff has failed to demonstrate in his motion that the Court overlooked any controlling

decisions or factual matters with respect to the dismissed action. Plaintiff’s motion under Fed. R.

Civ. P. 59(e) and Local Civil Rule 6.3 is therefore denied.

       Under Fed. R. Civ. P. 60(b), a party may seek relief from a district court’s order or

judgment for the following reasons:

       (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
       evidence that, with reasonable diligence, could not have been discovered in time
       to move for a new trial under Rule 59(b); (3) fraud (whether previously called
       intrinsic or extrinsic), misrepresentation, or other misconduct of an opposing
       party; (4) the judgment is void; (5) the judgment has been satisfied, released, or
       discharged; it is based on an earlier judgment that has been reversed or vacated; or
       applying it prospectively is no longer equitable; or (6) any other reason justifying
       relief.

Fed. R. Civ. P. 60(b).


                                                 3
       The Court has considered Plaintiff’s arguments, and even under a liberal interpretation of

his motion, Plaintiff has failed to allege facts demonstrating that any of the grounds listed in the

first five clauses of Fed. R. Civ. P. 60(b) apply. Therefore, the motion under any of these clauses

is denied.

       To the extent that Plaintiff seeks relief under Fed. R. Civ. P. 60(b)(6), the motion is also

denied. “[A] Rule 60(b)(6) motion must be based upon some reason other than those stated in

clauses (1)-(5).” United Airlines, Inc. v. Brien, 588 F.3d 158, 175 (2d Cir. 2009) (quoting Smith v.

Sec’y of HHS, 776 F.2d 1330, 1333 (6th Cir. 1985)). A party moving under Rule 60(b)(6) cannot

circumvent the one-year limitation applicable to claims under clauses (1)-(3) by invoking the

residual clause (6) of Rule 60(b). Id. A Rule 60(b)(6) motion must show both that the motion was

filed within a “reasonable time” and that “‘extraordinary circumstances’ [exist] to warrant relief.”

Old Republic Ins. Co. v. Pac. Fin. Servs. of America, Inc., 301 F.3d 54, 59 (2d Cir. 2002) (per

curiam) (citation omitted).

       Plaintiff has failed to allege any facts demonstrating that extraordinary circumstances

exist to warrant relief under Fed. R. Civ. P. 60(b)(6). See Ackermann v. United States, 340 U.S.

193, 199-202 (1950).

                                          CONCLUSION

       Accordingly, Plaintiff’s motion for reconsideration (ECF doc. #5) is denied.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.




                                                  4
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).


SO ORDERED.

 Dated:   November 15, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 5
